UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 [ ]Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 000-51640 VANGUARD MINERALS COPORATION (formerly Knewtrino, Inc.) (Exact name of small Business Issuer as specified in its charter) NEVADA Nil (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) SUITE 2800 SAN DIEGO, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code: 858-525-5695 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non Accelerated Filer [] (Do not check if smaller reporting company) Smaller Reporting Company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 19, 2010, the Company had 1,593,832 shares issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Plan of Operation 6 Item 3: Quantitative and Qualitative Disclosures about Market Risk 12 Item 4: Controls and Procedures 12 PART II - OTHER INFORMATION Item 1: Legal Proceedings 14 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3: Defaults Upon Senior Securities 15 Item 4: Submission of Matters to a Vote of Security Holders 15 Item 5: Other Information 15 Item 6: Exhibits 15 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. The followingfinancial statements of Vanguard Minerals Corporation (the “Company”)are included with this Quarterly Report on Form 10-Q: (a) Balance sheets as of June 30, 2010 (unaudited) and December 31, 2009 (audited); (b) Statements of operations for the three and six month periods ended June 30, 2010 and 2009 and for the period from August 25, 2003 (inception) to June 30, 2010 (unaudited); (c) Statements of stockholders’ deficiency for the period from August 25, 2003 (inception) to June 30, 2010 (unaudited); (d) Statements of cash flows for the six months ended June 30, 2010 and 2009 and for the period from August 25, 2003 (inception) to June 30, 2010 (unaudited); (e) Notes to the financial statements. 3 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) FINANCIAL STATEMENTS JUNE 30, 2010 4 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS JUNE 30, 2010 Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 (Audited) F-1 Statements of Operations (Unaudited) for the three and six months ended June 30, 2010 and 2009 and the period from August 25, 2003 (Inception) to June 30, 2010 F-2 Statement of Stockholders’ Equity (Deficit) as of June 30, 2010 (Unaudited) F-3 Statements of Cash Flows (Unaudited) for thesix months ended June 30, 2010 and 2009 and the period from August 25, 2003 (Inception) to June 30, 2010 F-4 Notes to Financial Statements F-5–F-10 5 VANGUARD MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS AS OF JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (AUDITED) June 30, (Unaudited) December 31, 2009 (Audited) ASSETS Current Assets Cash and cash equivalents $
